Citation Nr: 9920674	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  92-22 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for the 
period prior to April 30, 1992.

2.  Entitlement to a rating greater than 50 percent for the 
period beginning on August 1, 1992.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1991, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 30 percent for 
his service-connected PTSD.  The veteran subsequently 
perfected an appeal of that decision.  In a June 1997 Board 
decision the veteran was awarded an increase in the 
evaluation of his PTSD to 50 percent, which the RO made 
effective August 1, 1992.  

Most recently, in a June 1997 decision, this case was 
remanded to the RO for additional development.  Upon 
completion of this development the RO again denied the 
veteran's claim.  Accordingly, this case is properly before 
the Board for appellate consideration.

Initially, the Board notes that the opinion from which the 
veteran appealed was dated in November 1991, with notice sent 
in December 1991, and his claim of entitlement to an 
increased rating currently on appeal was received on October 
28, 1991.  However, the RO assessed an effective date of 
August 1, 1992, for his increased evaluation to 50 percent.  
Accordingly, for the period prior to August 1, 1992, the 
veteran's appeal was still pending, and he was evaluated as 
only 30 percent disabled.  Consequently, the Board finds that 
there are two stages which must be evaluated for this appeal 
period, the period prior to August 1, 1992, wherein the 
veteran is assessed as 30 percent disabled, and the period 
beginning on August 1, 1992, wherein the veteran has been 
deemed to be 50 percent disabled.  With regard to the period 
prior to August 1, 1992, the Board notes that for the period 
from April 30, 1992 to July 31, 1992, the veteran was awarded 
a temporary total rating due to hospitalization.  Since there 
is no schedular evaluation available greater than 100 
percent, the veteran has received the maximum benefit 
available for this period, and the evaluation of his claim 
for an increase prior to August 1, 1992, must begin for the 
period prior to April 30, 1992.  Therefore, the issues as 
identified on the first page of this decision are 
appropriate.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  For the period prior to April 30, 1992, the veteran's 
PTSD was manifested by difficulty adjusting to work 
situations or unstructured life arrangements, sleeplessness, 
thought intrusion, hyperarousal, increased depression, 
avoidance and isolation, nightmares, severe survivor's guilt, 
a façade of sociability with signs of emotional numbing, 
difficulty functioning in social and vocational environments, 
marked problems sustaining any type of competitive 
employment, and significant problems relating to others in 
his extended social environment.

3.  For the period beginning on August 1, 1992, the veteran's 
PTSD was manifested by a Global Assessment Functioning score 
ranging from 60 to 65, no homicidal or suicidal ideations, 
the ability to attend and graduate from college, no 
delusions, an appropriate affect, normal hygiene and dress, 
mild memory impairment, no thought disorder, some depression, 
no evidence of psychotic symptoms, and an appropriate affect.


CONCLUSIONS OF LAW

1.  Entitlement to a 50 percent rating for the period prior 
to April 30, 1992, is granted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  Entitlement to a rating greater than 50 percent rating 
for the period beginning on August 1, 1992, is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the increase in 
severity of his PTSD constitute a plausible or well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board further finds that the VA has met its statutory 
obligation to assist him in the development of his claim. 
38 U.S.C.A. § 5107(a) (West 1991).  

In a January 1982 decision the RO awarded the veteran service 
connection for PTSD, assigning a 10 percent rating effective 
November 18, 1991.  In a September 1986 decision, the veteran 
was awarded a temporary total rating due to hospitalization 
pursuant to 38 C.F.R. § 4.29 (1998), for the period from June 
20, 1986 to August 31, 1986, and a 50 percent evaluation from 
September 1, 1986.  This evaluation was confirmed in an April 
1988 decision.  In a  July 1989 decision, the RO reduced the 
veteran's rating to 30 percent, effective October 1, 1989.  
This evaluation was confirmed in a July 1990 decision.  In an 
October 1991 decision, the veteran was awarded a temporary 
total rating for the period from May 16, 1991 to August 31, 
1991, pursuant to 38 C.F.R. § 4.29 (1998), with the 30 
percent rating confirmed for the period beginning on 
September 1, 1991.  This rating was confirmed in a November 
1991 decision, from which the veteran appealed, and again in 
a January 1992 decision.  In July 1992 the RO again awarded 
the veteran a temporary total rating due to hospitalization 
for the period from April 30, 1992, to July 31, 1992, with a 
30 percent rating as of August 1, 1992.  In decisions dated 
in September 1992, August 1995, and September 1996, the RO 
denied the veteran entitlement to a rating greater that 30 
percent.  However, in a June 1997 Board decision, the Board 
determined that the veteran was entitled to a 50 percent 
rating, and the RO assigned an effective date of August 1, 
1992, for this evaluation.  The Board also remanded the claim 
for consideration of the new psychiatric regulations.  In 
April 1999, the RO confirmed the veteran's 50 percent 
evaluation.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

1.  Entitlement to a rating greater than 30 percent for the 
period prior to April 30, 1992.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.32 (1996) (Schedule), the severity of the veteran's PTSD 
is ascertained by application of the criteria set forth in 
Diagnostic Code 9411.  Under this provision, a 30 percent 
rating is warranted for a definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
present should result in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and by reason of psychoneurotic symptoms, that the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.

In examining the evidence of record for this time frame, the 
Board notes that there are several significant statements 
submitted by the veteran's then treating physicians at the 
VA.  In a May 1992 statement discussing his treatment of the 
veteran to this point, a VA physician, Dr. Hyer, notes that 
the veteran has difficulty adjusting to work situations or 
unstructured life arrangements, and indicates that the 
veteran has classic PTSD with significant symptoms such as 
sleeplessness, intrusion, hyperarousal and fear.  Dr. Sperr 
also submitted a letter in May 1992 stating that the veteran 
had severe symptoms, with a façade of sociability and signs 
of emotional numbing in terms of feelings of detachment and 
alienation from others.  He stated that the veteran had 
marked problems sustaining any type of competitive employment 
due to his PTSD symptoms such as anger, lack of 
concentration, trust problems and impulsiveness.  He 
concluded that the veteran's PTSD severely impaired his 
ability to function in his social and work environment.  

An April 1992 VA examination report indicates that the 
veteran has increased anxiety and stress and that he avoids 
people and isolates himself to "keep from going off."  He 
is easily irritated and has sleep problems, nightmares, and 
survivor's guilt.  Outpatient treatment records dated in 
September 1991 indicate that the veteran was in good spirits, 
was involved in vocational rehabilitation and was looking 
into going back to school.  In October 1991, he had some 
financial setbacks and was having problems with his daughter, 
he also stated that he no longer felt emotionally ready for 
vocational rehabilitation.  In November 1991 he was noted to 
still be non-functional.  For the period from May 16, 1991 to 
August 31, 1991, the veteran was hospitalized for treatment 
of his PTSD.  No treatment records for the period from June 
1990 to May 1991 are of record.

The earliest that the veteran's claim can be considered 
effective is October 28, 1990, see 38 C.F.R. § 3.400(o)(1)(2) 
(1998); therefore, considering the evidence for the period 
from October 1990 to April 29, 1992, the Board finds that a 
rating greater than 30 percent is warranted.  There are no 
treatment records prior to his May 1991 VA hospitalization, 
and therefore no basis for evaluating whether or not an 
increase is appropriate for this period.  Additionally, for 
the period from May 1991 to August 31, 1991, the veteran has 
been awarded a temporary total rating pursuant to 38 C.F.R. 
§ 4.29 (1996), and no greater schedular evaluation is 
available for this period.  

However, the evidence shows that in September 1991, upon 
release from the PTSD program the veteran was showing 
improvement and was eager to begin vocational rehabilitation; 
despite this positive sign in September, an October 30, 1991 
outpatient treatment notation states that his condition had 
deteriorated due to financial and domestic stress and that he 
no longer felt able to handle vocational rehabilitation.  The 
veteran was deemed non-functional in a November 1991 
notation.  By May 26, 1992 his treating physicians determined 
that his functioning in social and occupational situations 
was significantly impaired due to his PTSD symptoms, and his 
April 1992 VA examination report supports his poor condition 
showing that he had multiple PTSD symptoms.  Given this 
evidence, the Board finds that the record indicates that the 
veteran was having considerable impairment with his social 
and occupational functioning, as required for a 50 percent 
rating, and that this evaluation is warranted beginning on 
October 28, 1991, the date his claim was received.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


2.  Entitlement to a rating greater than 50 percent for the 
period beginning on August 1, 1992.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.132 (1996) (Schedule), the severity of the veteran's PTSD 
was ascertained by application of the criteria set forth in 
Diagnostic Code 9411.  Under this provision, a 50 percent 
evaluation warrants a considerable impairment in the ability 
to establish or maintain effective or favorable relationships 
with people, and by reason of psychoneurotic symptoms, that 
the reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation requires a severe impairment of the 
claimant's ability to establish and maintain effective or 
favorable relationships, and psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.

The regulations governing the evaluation of psychiatric 
disorders were revised effective November 7, 1996, because 
the veteran's claim was filed in 1991, prior to the revision, 
he is entitled to evaluation under the regulations, old or 
new, which offer him the most favorable outcome for the 
period after the effective date of the amended regulations.  
See 38 U.S.C. § 1155; Rhodan v. West, 12 Vet. App. 55, 57 
(1998); DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board must consider the regulations in 
effect after November 7, 1996, as well as the former 
regulations and determine which is more favorable to the 
veteran for this period.  Under the revised regulations, a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9440 (1998).  An assessment of whether a more favorable 
outcome is possible under the revised regulations will be 
discussed in conjunction with the discussion of the evidence.

The evidence of record for the period after August 1, 1992, 
indicates that the veteran's psychiatric condition benefited 
from his participation in the VA PTSD program from April 30, 
1992 to August 23, 1992.  Outpatient treatment notes from 
August 1991 to May 1995 reveal that the veteran was motivated 
with goals in November 1992, and that he was in good spirits 
in November 1993 and interested in pursuing vocational 
rehabilitation training in December 1993.  A January 1995 
social and industrial survey indicated that the veteran was 
attending school and living with his wife, that he did not 
socialize outside of his wife and he last worked in August 
1994 as a self-employed car detailer.  An August 1992 VA 
psychiatric examination found PTSD only by history and the 
examiner indicated that the veteran did not reveal much PTSD 
symptomatology, the veteran disputed the adequacy of the 
examination, and a second examination was held with this 
examiner in February 1995.  During this examination report 
the veteran stated that he was a full time student who lived 
with his wife, and had not been prescribed any medication for 
his PTSD.  Again the examiner diagnosed PTSD by history, and 
states that the veteran was doing fairly well in school and 
other than the occasional marital problem, reported no 
difficulty.  The examiner did not feel the veteran had much 
impairment due to PTSD.  

In August 1996 the veteran was examined by two separate VA 
doctors, neither of which had examined him previously.  In 
the report by Dr. Marchese, the veteran reported depression 
and forgetfulness.  He denied homicidal and suicidal 
ideations, and had no evidence of psychotic symptoms.  He was 
pleasant, cooperative, he had full, appropriate affect, and a 
reactive, euthymic mood.  He had no psychotic symptomatology 
and some lack of orientation.  He had some memory impairment 
which the examiner noted may limit his ability to pursue 
particular vocations as well as impair his ability to learn 
new material.  The examiner diagnosed mild chronic delayed 
PTSD and assessed a Global Assessment Functioning (GAF) score 
of 60.  GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  A 
GAF of 60 is defined as "moderate symptoms (e.g., flat 
effect, and circumstantial speech, occasional panic attacks) 
OR any moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."

In Dr. Lim's report she noted that the veteran had social 
contacts only with family and fellow students at college 
where he is a full-time student.  The veteran reported 
difficulty maintaining a job and walking the house at night 
in perimeter watch.  He also reported that he was in the best 
place in his life at this time.  His mental examination 
revealed that he was casually and neatly dressed in street 
clothes.  He was cooperative and pleasant with mild memory 
impairments noted which may impair his ability to find a job.  
He had no thought disorder, nightmares 3 times a week, was 
not psychotic, and had no suicidal or homicidal ideations.  
His residual impairment of day to day functioning was noted 
to be mild to moderate.  The diagnosis was PTSD, moderate, 
and a GAF of 60 was assessed.

Outpatient treatment records from March 1996 to July 1998, 
show that the veteran graduated school in August 1997, and 
got a job as a recreational advisor in a prison, but that he 
lost his job in June 1998 due to a reduction in staff.  This 
circumstance increased his depression and he felt that things 
were closing in on him.  He was trying to stay positive 
despite his deteriorating financial situation.  He was alert, 
oriented, friendly, groomed, and talkative, with a 
superficially cheerful affect.  He reported that his 
relationship with his wife was good, although he often feels 
distant and feels that he needs treatment.  He reported 
symptoms of poor sleep and irritability.  

In November 1998, he was given another VA psychiatric 
examination.  The veteran reported insomnia, a chronically 
anxious mood, hypervigilance, nightmares, chronic social 
withdrawal, an exaggerated startle response, and difficulty 
relating to people.  The mental examination indicated normal 
hygiene and dress, no psychomotor agitation or retardation, 
and that he was calm and cooperative, with an anxious mood, 
appropriate affect, no looseness of association, flight of 
ideas, or delusions.  The veteran denied social and homicidal 
ideation, and had fair insight and judgment.  He was oriented 
in all spheres.  His recent and longterm memory were grossly 
intact.  He was diagnosed with PTSD in partial remission with 
a GAF of 65.  A GAF of 65 is defined as "mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal 
relationships."

The medical evidence indicates that the veteran successfully 
received his college degree and obtained employment from 
which he was let go for reasons other than his service-
connected PTSD.  His GAF scores indicate no greater than a 
moderate impairment, with his most recent assessment 
indicating only a mild impairment.  He has maintained a 
successful relationship with his wife, and during school 
interacted positively with fellow students.  There is no 
indication in the medical evidence of a severe impairment of 
social or occupational functioning, nor does the veteran have 
suicidal ideation, illogical speech, near continuous panic, 
impaired impulse control, neglect of personal hygiene, an 
inability to maintain an effective relationship or difficulty 
adapting to stressful circumstances.  Accordingly, the 
evidence does not support the criteria for a 70 percent 
rating under either the old or the revised regulations, but 
more nearly approximates the criteria for a 50 percent rating 
under either.  Consequently, the veteran's claim of 
entitlement to a rating greater than 50 percent for the 
period beginning on August 1, 1992, is denied.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 50 percent rating for the period prior to 
April 30, 1992, is granted, subject to laws and regulations 
governing the payment of monetary benefits.

Entitlement to a rating greater than 50 percent for the 
period beginning on August 1, 1992, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

